Title: John Adams to Robert Pierepont Jr., 26 Jun. 1786
From: Adams, John
To: Pierepont, Robert, Jr.


          
            
              Mr. Pierpoint—
            
            

              Grosvr. square

              June 26, 1786—
            
          

          I return you this Letter with all the papers accompanying it, by
            the hand that brought it to me, I have no Authority from your Father to furnish you
            Money, I pray you to give yourself nor me any further trouble about it, for it will be
            in vain. I am yours &c
          
            
              J.A—
            
          
        